Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1080 Filed 07/20/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 15-20694

 v.                                     Judith E. Levy
                                        United States District Judge
 Andriel McGowan (D-1),

                      Defendant.
 ________________________________/


  ORDER DENYING DEFENDANT ANDRIEL MCGOWAN’S
MOTION FOR COMPASSIONATE RELEASE [154] AND MOTION
   TO ACCELERATE BRIEFING ORDER AND EXPEDITE
 HEARING OF PETITION FOR COMPASSIONATE RELEASE
                      [155]

      Before the Court is Defendant Andriel McGowan’s request for

compassionate release from federal custody. (ECF No. 154.) Also before

the Court is Defendant’s motion to accelerate briefing of the petition.

(ECF No. 155.) For the following reasons, both of Defendant’s motions

are DENIED.

Background

      On June 30, 2017, the Court sentenced Defendant to 312 months

and 1 day’s imprisonment after he pled guilty to three counts of
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1081 Filed 07/20/21 Page 2 of 8




Carjacking-Motor Vehicles, in violation of 18 § USC 2119; one count of

Use of a Firearm During and in Relation to a Crime of Violence, in

violation of 18 § USC 924(c)(1)(A)(ii); and one count of Use of a Firearm

During and in Relation to a Crime of Violence, in violation of 18 § USC

924(c)(1)(C)(i). (ECF No. 88.) The factual basis for Defendant’s plea was

as follows:

      Between September 8, 2015, and September 27, 2015,
      Defendant McGowan was involved in part of a series of
      carjacking crimes that occurred in Detroit, Michigan.
      Specifically, on September 15, 2015, McGowan and at least
      one other co-defendant threatened and robbed an individual
      by taking his pickup truck at gunpoint. The victims were in a
      2006 black Ford F-150 truck at 16255 Greenfield, Detroit,
      Michigan. At the time of the carjacking, McGowan and others
      took cellular phones and cash from the victims.
      On September 20, 2015, McGowan and at least one other co-
      defendant approached two men outside of a Coney Island
      restaurant at 6 Mile and Greenfield in Detroit, Michigan.
      McGowan and the second assailant, while both brandishing a
      handgun, demanded “everything” from the victims’ pockets.
      McGowan and the second assailant forced the victims to the
      ground where McGowan and the second assailant took
      property from the victims including money and a watch.
      McGowan and the second assailant then drove off in the
      victim’s 2000 Chevy Tahoe.
      On September 25, 2015, McGowan and at least two other
      assailants approached a man as the man was walking to his
      car in the parking lot of 14927 Warren in Dearborn, Michigan.
                                      2
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1082 Filed 07/20/21 Page 3 of 8




      McGowan and the other assailants, while brandishing a
      firearm, took the victim’s wallet and car keys. With the
      assistance of McGowan, one of the assailants got into the
      victim’s car and drove off in the victim’s 2009 Chevy Impala.
(ECF No. 64, PageID.265.)
      Defendant’s 312-month sentence, imposed in 2017, reflected the

then-available prosecutorial practice of “stacking” enhanced 924(c)

charges within the same indictment. At the time, § 924(c) required that

a defendant convicted of “a second or subsequent conviction under this

subsection” be sentenced to an enhanced mandatory minimum of not less

than 25 years. See 18 U.S.C. § 924(c)(1) (1994). The Supreme Court, in

Deal v. United States, had in 1993 interpreted this language to permit

“stacking” of the 25-year term for offenses charged within the same

case—even if the defendant had no prior convictions—such that a

defendant convicted of two § 924(c) counts in the same indictment would

receive sentences of 5 and 25 years, consecutive to one another. 508 U.S.

129 (1993).

      Congress outlawed this practice in the 2018 First Step Act,

clarifying in Section 403 that the enhanced mandatory minimum of 25

years may only be imposed for a violation that occurs after a prior

conviction under § 924(c) has become final, rendering it impossible to
                                      3
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1083 Filed 07/20/21 Page 4 of 8




trigger the mandatory minimum on a first-time indictment. Pub. L. No.

115-391, 132 Stat. 5194. However, Congress opted not to make this

prohibition retroactive, clarifying that the stacking ban would apply to

“offense[s] . . . committed before the date of enactment of this Act [only

if] a sentence for the offense has not been imposed as of such date of

enactment.” Id. Thus, though Defendant would not have received the

mandatory 25-year sentence were he sentenced under § 924(c) today for

the same crimes, Section 403’s non-retroactivity provision statutorily

prohibits him from receiving the benefit of the First Step Act’s

clarification. See id.

      On April 6, 2021,1 Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that he is entitled to release because 1) of the “sentence disparity

created by the non-retroactive applicability of the First Step Act’s

abandonment of the ‘stacking’ provision under 18 U.S.C. § 924(c)(1)(A)”;

and 2) the COVID-19 pandemic and the Bureau of Prison (BOP)’s




      1   Received and docketed April 27, 2021.
                                          4
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1084 Filed 07/20/21 Page 5 of 8




responding action plan created particularly harsh conditions of

confinement during 2020 and 2021. (ECF No. 154.)

Analysis

      Compassionate-release motions require a “three-step” inquiry:

      First, the Court must “find that extraordinary and compelling
      reasons warrant a sentence reduction”;

      Second, the Court must “ensure that such a reduction is
      consistent with applicable policy statements issued by the
      Sentencing Commission”; and

      Finally, the Court must “consider all relevant sentencing
      factors listed in 18 U.S.C. § 3553(a).”

United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). “If each of these

requirements are met, the district court may reduce the term of

imprisonment. 18 U.S.C. § 3582(c)(1)(A).” Id.

      The Court denies Defendant’s motion for compassionate release

because the Sixth Circuit has explicitly held that sentencing disparities

created by the First Step Act’s non-retroactive stacking prohibition are

not    extraordinary     and    compelling     circumstances     warranting

compassionate release. United States v. Jarvis, 999 F.3d 442, 442 (6th

Cir. 2021) (“The text of these sentencing statutes does not permit us to


                                      5
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1085 Filed 07/20/21 Page 6 of 8




treat the First Step Act’s non-retroactive amendments, whether by

themselves or together with other factors, as ‘extraordinary and

compelling’ explanations for a sentencing reduction.”); See also United

States v. Tomes, 990 F.3d 500, 505 (6th Cir. 2021) (holding that it would

render “useless” a non-retroactivity provision were courts to use the

compassionate release statute “as an end run around Congress’s careful

effort to limit the retroactivity of the First Step Act’s reforms”). 2

      Defendant urges the Court to “ignore the erroneous decision in

Jarvis [and Tomes],” and cites to Owens, a pre-Jarvis decision holding

that “a defendant’s excessive sentence because of mandatory-minimum

sentences since mitigated by the First Step Act may, alongside other

factors, justify compassionate release.” (ECF No. 162, PageID.1071-1072



      2  Apparently interpreting the First Step Act’s one-sentence non-retroactivity
provision as an absolute bar to equitable relief, the Sixth Circuit reasons that
“congressional design, expressed through the text of the [First Step Act], in which
Congress chose not to make these sentencing amendments retroactive . . . would come
to naught” if “every defendant who received a longer sentence than the one he would
receive today became eligible for compassionate release.” Jarvis, 999 F.3d at 444. The
Sixth Circuit has entirely carved these circumstances out of the compassionate
release statute—leaving no room for individualized assessments—despite previously
holding that “district courts have full discretion to define ‘extraordinary and
compelling’ [] for purposes of determining whether extraordinary and compelling
reasons support the defendant’s release.” Id. at *451 (Clay, J. dissenting) (citing
United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020)).


                                          6
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1086 Filed 07/20/21 Page 7 of 8




(citing United States v. Owens, 996 F.3d 755, 762 (6th Cir. 2021)).) The

Court cannot accept Defendant’s invitation, particularly because Jarvis

explicitly addresses, and declines to follow, Owens’ reasoning: “Tomes,

decided before Owens, ‘remains controlling authority’ that binds this

panel. Forced to choose between conflicting precedents, we must follow

the first one, Tomes.” Jarvis, 999 F.3d at 442.

      Accordingly, Defendant’s sentencing disparity cannot be considered

extraordinary and compelling reasons for compassionate release. Id.

Additionally, the Court appreciates—and agrees with—Defendant’s

argument that his sentence should be considered harsher than normal

during the previous year of incarceration due to the especially

challenging living circumstances while incarcerated during a global

pandemic. While this argument may impact the § 3553 factors regarding

whether Defendant’s sentence was “sufficient, but not greater than

necessary” to serve the purpose of incarceration, 18 U.S.C. § 3553(a), it

does not impact the question of whether extraordinary and compelling

circumstances exist to justify Defendant’s release.

      Accordingly, Defendant’s motions for compassionate release (ECF

No. 154) and expedited review (ECF No. 155) are DENIED.


                                      7
Case 5:15-cr-20694-JEL-RSW ECF No. 163, PageID.1087 Filed 07/20/21 Page 8 of 8




      IT IS SO ORDERED.

Dated: July 20, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 20, 2021.
                                          s/William Barkholz
                                          Case Manager




                                      8
